DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 05/25/2021, with respect to the Objection to Claim 21 and the rejections under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the Objection to Claim 21 and the rejections under U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection are made under Price in view of Safaie et al and Fadem et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, and 13-5, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3998213 awarded to Price, hereinafter Price, in view of WO Patent Application 2012156643 awarded to Safaie et al, hereinafter Safaie, further in view of US Patent Publication 20120179019 awarded to Fadem et al, hereinafter Fadem.
Regarding Claim 1, Price teaches a assembled head-mounted module adapted to be worn on a head of a living body (abstract) and comprising: a plurality of bases (blocks 23), each of the bases having a hollow portion for accommodating a signal extractor (opening 25) to extract brain activity signals (title); and a plurality of first connecting strips (straps 5, 7, 9) detachably joined to the bases to form a mesh structure, at least one of the first connecting strips having two opposite ends directly and detachably joining two of the bases, respectively (Fig. 1, Col. 7 Lines 16-19 “Alternatively, the elongate members may be attached to the blocks 23 in the same manner in which a watchband is connected to a watch”); and wherein the bases are respectively on portions of the head of the living body suitable for extracting brain activity signals of interest (title, abstract). Price does not teach at least one second connecting strip each in a ring shape or an arc shape and having a plurality of joining portions for detachably joining to a group of first connecting strips in a radial manner and the at least one second connecting strip partially surrounds at least one ear portion of the living body when the assembled head-mounted module is worn on the head of the living body. 
However, in the art of head worn brain activity monitors, Safaie teaches at least one second connecting strip each in a ring shape or an arc shape and having a plurality of joining portions for detachably joining to a group of first connecting strips in a radial manner, the second connecting strip corresponding to the ear (See Annotation of Fig. 1, showing an unnumbered arc structure (see Box 1) having a plurality of joining portions attached by a first connecting strip to the bases (see Box 2) directly beneath the ear).
Further, Fadem teaches the configuration of securing a head worn brain activity monitor with interconnected bases by including a separate base surrounding the ear with the opening facing the top of the ear (framework 126, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price by Safaie, i.e. by using the structure of Safaie in Price’s apparatus, for the known and predictable purpose of securing the device to a patient’s head. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Price modified by Safaie by Fadem, i.e. by positioning the ear base in the manner shown by Fadem, for the predictable purpose of substituting the known method of Safaie for the method of Fadem to obtain the predictable results of securing a head worn device for another. 

    PNG
    media_image1.png
    485
    387
    media_image1.png
    Greyscale

Annotated Fig. 1 of Safaie

Regarding Claim 2, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 1, as set forth in the rejection to Claim 1 above. Price further teaches wherein each of the bases has at least one joining structure adapted to be joined with at least one of the first connecting strips (Fig. 1, Col. 7 Lines 16-19 “Alternatively, the elongate members may be attached to the blocks 23 in the same manner in which a watchband is connected to a watch”).

Regarding Claim 3, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 2, as set forth in the rejection to Claim 2 above. Price further teaches wherein the at least one joining structure of each of the bases comprises a joining protrusion, a slot, a female buckle, or a combination thereof (Fig. 1, Col. 7 Lines 16-19 “Alternatively, the elongate members may be attached to the blocks 23 in the same manner in which a watchband is connected to a watch”)

Regarding Claim 4, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 1, as set forth in the rejection to Claim 1 above. Price further teaches wherein each of the first connecting strips has at least one joining structure adapted to be joined with at least one of the bases (Fig. 1, Col. 7 Lines 16-19 “Alternatively, the elongate members may be attached to the blocks 23 in the same manner in which a watchband is connected to a watch”).

Regarding Claim 5, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 4, as set forth in the rejection to Claim 4 above. Price further teaches wherein the at least one joining structure of each of the first connecting strips comprises a joining hole, a tongue, a male buckle, or a combination thereof (Fig. 1, Col. 7 Lines 16-19 “Alternatively, the elongate members may be attached to the blocks 23 in the same manner in which a watchband is connected to a watch”). 
	Regarding Claim 6, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 1, as set forth in the rejection to Claim 1 above. Price further teaches wherein a material of the bases and the first connecting strips is plastic, resin, or a combination thereof (Col 4, Lines 39-46 “As in the hemispherical embodiment referred to above, the elongate members may be made of rubber or stretchable plastic, or they may comprise an elastic cloth of any conventional type, such as the material used in the manufacture of stretchable belts or the like”).

Regarding Claim 7, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 1, as set forth in the rejection to Claim 1 above. Price further teaches wherein the first connecting strips are flexible strips, bendable strips, length-adjustable strips, or a combination thereof (Col 4, Lines 39-46 “As in the hemispherical embodiment referred to above, the elongate members may be made of rubber or stretchable plastic, or they may comprise an elastic cloth of any conventional type, such as the material used in the manufacture of stretchable belts or the like”). 

Regarding Claim 9, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 1, as set forth in the rejection to Claim 1 above. Price modified by Safaie further makes obvious wherein the at least one second connecting strip is two second connecting strips, and the second connecting strips respectively correspond to two opposite ear portions of the living body when the assembled head-mounted module is worn on the head of the living body (See annotation of Safaie’s Fig. 1 above, showing the spacing corresponding to the ear portion of the body).

Regarding Claim 10, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 9, as forth in the rejection to Claim 9 above. Price does not teach wherein the module comprises a third connecting strip detachably joined to the second connecting strips wherein the third connecting strip corresponds to a neck or a jaw of the living body when the assembled head-mounted module is worn on the head of the living body. 
However, in the art of head worn brain activity monitors, Safaie teaches a third connecting strip attached to the second connecting strip identified in the rejection to Claim 1 above, corresponding to the neck (Fig. 1, securing means 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further Price by Safaie, i.e. by using the structure of Safaie in Price’s apparatus, for the predictable purpose of further securing the device to a patient’s head. Further, making the strap removable is also obvious, as making a component removable is considered an obvious modification (see In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) and MPEP 2144.04) Therefore, Claim 10 is unpatentable over Price in view of Safaie. 

	Regarding Claim 11, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 10, as set forth in the rejection to Claim 10 above. Price does not teach wherein the third connecting strip is a length-adjustable strip or an elastic strip. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a specific material, particularly one made of an elastic material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us (see MPEP 2144.07). In particular, Price would have been aware of using an elastic material as Price use elastic straps for other connecting straps to secure the device to the head of a patient (Col 4, Lines 39-46 “As in the hemispherical embodiment referred to above, the elongate members may be made of rubber or stretchable plastic, or they may comprise an elastic cloth of any conventional type, such as the material used in the manufacture of stretchable belts or the like”).

	Regarding Claim 13, Price teaches a head-mounted brain activity sensing device adapted to be worn on a head of a living body and comprising (abstract): a plurality of first bases (blocks 23); a plurality of first connecting strips (straps 5, 7, 9)  detachably joined to the first bases to form a mesh structure, at least one of the first connecting strips having two opposite ends directly and detachably joining two of the first bases, respectively (Fig. 1, Col. 7 Lines 16-19 “Alternatively, the elongate members may be attached to the blocks 23 in the same manner in which a watchband is connected to a watch”); one or more signal extractors respectively and removably placed in the first bases and configured to extract brain activity signals (title, Claim 14, “14. The self-adjustable holder defined in claim 1, wherein each electrode positioning means includes an element made of rigid material attached to said cap means and having an opening therethrough for the insertion of an associated electrode, said element comprising: 1. means for retaining the electrode once it is inserted in said opening;”); wherein the one or more signal extractors (electrode 35) are respectively on one or more portions of the head of the living body suitable for extracting brain activity signals (title). Price does not teach at least one second connecting strip each in a ring shape or an arc shape and having a plurality of joining portions for detachably joining to a group of first connecting strips in a radial manner and the at least one second connecting strip partially surrounds at least one ear portion of the living body when the head-mounted brain activity sensing device is worn on the head of the living body. 
However, in the art of head worn brain activity monitors, Safaie teaches at least one second connecting strip each in a ring shape or an arc shape and having a plurality of joining portions for detachably joining to a group of first connecting strips in a radial manner, the second connecting strip corresponding to the ear (See Annotation of Fig. 1 above, showing an unnumbered arc structure (see Box 1)) having a plurality of joining portions attached by a first connecting strip to the bases (see Box 2) directly beneath the ear). 
Further, Fadem teaches the configuration of securing a head worn brain activity monitor with interconnected bases by including a separate base surrounding the ear with the opening facing the top of the ear (framework 126, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price by Safaie, i.e. by using the structure of Safaie in Price’s apparatus, for the predictable purpose of further securing the device to a patient’s head. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Price modified by Safaie by Fadem, i.e. by positioning the ear base in the manner shown by Fadem, for the predictable purpose of substituting one known method of securing a head worn device for another. 


Regarding Claim 14, Price modified by Safaie and Fadem makes obvious the head-mounted brain activity sensing device of Claim 13, as set forth in the rejection to Claim 13 above. Price further teaches wherein the device further comprise: one or more conductive lines respectively coupled to the one or more signal extractors (Figs 5-10, wire 29 attached to sleeve 27 that is conductively connected to electrode 35, all within block 23, Col 6, Lines 19-36, “A substantially star-shaped sleeve 27 is disposed within the opening 25 to provide electrical contact with the electrode. The sleeve 27, which should be made of a metal, such as silver, having a high electrical conductivity, is soldered to a wire 29 that extends outwardly in the block 23 through a radially extending opening 31 into a transverse opening 33”).

Regarding Claim 15, Price modified by Safaie and Fadem makes obvious the head-mounted brain activity sensing device of Claim 14, as set forth in the rejection to Claim 14 above. Price further teaches wherein each of the one or more conductive wires is at least partially encapsulated or covered by the first bases or the first connecting strips (Figs 5-10, wire 29 attached to sleeve 27 that is conductively connected to electrode 35, all within block 23, Col 6, Lines 19-36, “A substantially star-shaped sleeve 27 is disposed within the opening 25 to provide electrical contact with the electrode. The sleeve 27, which should be made of a metal, such as silver, having a high electrical conductivity, is soldered to a wire 29 that extends outwardly in the block 23 through a radially extending opening 31 into a transverse opening 33”).

	Regarding Claim 18, Price modified by Safaie and Fadem makes obvious the head-mounted brain activity sensing device of Claim 13, as set forth in the rejection to Claim 13 above. Price further teaches wherein each of the one or more signal extractors comprises a sensor, a probe, or a combination thereof (electrode 35, Col 1, Lines 11-16, “An electroencephalograph is an instrument for recording the electrical activity of an animal brain which is sensed by means of electrodes positioned at the surface of the scalp. The instrument is used in the study of the normal brain as well as in the diagnosis of epilepsy, trauma, tumors and other degenerations of the brain”).

	Regarding Claim 19, Price modified by Safaie and Fadem makes obvious the head-mounted brain activity sensing device of Claim 13, as set forth in the rejection to Claim 13 above. Price further teaches wherein the device further comprises : one or more stimulators removably placed in the first, the one or more stimulators configured to perform brain activity stimulation on the head of the living body bases (electrode 35, Claim 14, “14. The self-adjustable holder defined in claim 1, wherein each electrode positioning means includes an element made of rigid material attached to said cap means and having an opening therethrough for the insertion of an associated electrode, said element comprising: 1. means for retaining the electrode once it is inserted in said opening;”).

	Regarding Claim 20, Price modified by Safaie and Fadem makes obvious the head-mounted brain activity sensing device of Claim 19, as set forth in the rejection to Claim 19 above. Price further teaches wherein one of the one or more signal extractors and one of the one or more stimulators are placed in the same one of the first bases (title, Claim 14, “14. The self-adjustable holder defined in claim 1, wherein each electrode positioning means includes an element made of rigid material attached to said cap means and having an opening therethrough for the insertion of an associated electrode, said element comprising: 1. means for retaining the electrode once it is inserted in said opening;”).

	Regarding Claim 21, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 2, as set forth in the rejection to Claim 2 above. Price further teaches wherein the number of the at least one joining structure of each base is four, and the four joining structures respectively at four edges of the base (Fig. 2).

	Regarding Claim 22, Price modified by Safaie and Fadem makes obvious the assembled head-mounted module of Claim 1, as set forth in the rejection to Claim 1 above. Price does not teach wherein each of the at least one second connecting strip has a plurality of slots for removably inserting the group of first connecting strips.
	However, in the art of head worn brain activity monitors, Safaie the second connecting strip as set forth in the rejection to Claim 1 above. Safaie does not explicitly state how the connecting straps (Box 2, see annotated Fig. 1 above) attach to the second connecting strip (Box 1, see annotated Fig. 1 above). Safaie does teach wherein the first connecting strips are attached to the main body through a slot (orifice 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Price by Safaie, i.e. by using a plurality of slots to connect the second connecting strap to the plurality of first connecting straps, as choosing a means for connecting components is within the general skill of a worker in the art, and Safaie is aware of using slots for connection purpose. Further, making the strap removable is also obvious, as making a component removable is considered an obvious modification (see In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) and MPEP 2144.04) Therefore, Claim 22 is unpatentable over Price in view of Safaie. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3998213 awarded to Price, hereinafter Price, in view of WO Patent Application 2012156643 awarded to Safaie et al, hereinafter Safaie, further in view of US Patent Publication 20120179019 awarded to Fadem et al, hereinafter Fadem, further in view of U.S. Patent Application 20160360990 awarded to Altshuler et al, hereinafter Altshuler.
Regarding Claim 16, Price modified by Safaie and Fadem makes obvious the head-mounted brain activity sensing device of Claim 14, as set forth in the rejection to Claim 14 above. Price further teaches wherein the device contains multiple attachable bases (blocks 23). Price does not teach where the head-mounted brain activity sensing device further comprises: a second base detachably joined to one or more of the first connecting strips; and a breakout box removably placed in the second base and coupled to the one or more conductive wires. 
However, Altshuler discloses a breakout box as transmitter (115) and battery (113) attached to a connecting strap (102) (para. 0018 In this embodiment, power is provided to the electrodes 101 via a battery 113 disposed on the outer portion of the wider headband region 112 to actively sense or provide electrical or electromagnetic current to the brain. Certain embodiments contemplate battery power and wireless transmitting device 115 (via a transmitter, controller, memory,) adapted to transmit stimulating input to the brain/skull or receive sensing output from the brain/skull that is then sent to a wirelessly connected computer hub, not shown). However, Altshuler does not explicitly say the breakout box is removable. Although applicant’s specification does disclose the breakout box being removable, Examiner would like to point out for arguments sake that it would be obvious to one having ordinary skill in the art before the effective filing date of the invention to know that a breakout box or battery (and it’s housing) as described by Altshuler would be capable of being removed and placed in a different location if needed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price modified by Safaie further by Altshuler, i.e. by attaching the breakout box of Altshuler into one of Price’s bases (blocks 23, or member 21) for the predictable result of further assisting in transmitting and processing the electrical signals. 
Therefore, Claim 16 is unpatentable over Price in view of Safaie, further in view of Altshuler. 

Regarding Claim 17, Price modified by Safaie, Fadem, and Altshuler makes obvious the head-mounted brain activity sensing device of Claim 16, as shown in the rejection to Claim 16 above. Price further teaches wherein the second base corresponds to a posterior portion (Price, Fig. 4 shows block 23s and member 21 at the posterior portion of the head).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792